Cite as 2017 Ark. App. 397

                  ARKANSAS COURT OF APPEALS
                                         DIVISION I
                                        No. CR-16-812


CHRISTOPHER SCOTT REYNOLDS                          Opinion Delivered   June 21, 2017
                   APPELLANT
                                                    APPEAL FROM THE CLARK
                                                    COUNTY CIRCUIT COURT
V.                                                  [NO. 10CR-14-35]

                                                    HONORABLE ROBERT
                                                    McCALLUM, JUDGE

STATE OF ARKANSAS                                   MOTION TO WITHDRAW DENIED;
                                   APPELLEE         REBRIEFING ORDERED



                            PHILLIP T. WHITEAKER, Judge

       Appellant Christopher Reynolds was convicted by a Clark County jury of one count

of first-degree domestic battery and was sentenced to fourteen years’ imprisonment. Pursuant

to Anders v. California, 386 U.S. 738 (1967), and Rule 4-3(k) of the Rules of the Arkansas

Supreme Court and Court of Appeals, Reynolds’s attorney has filed a motion to withdraw

as counsel on the ground that the appeal is wholly without merit. The motion is

accompanied by an abstract, brief, and addendum purporting to list all adverse rulings and

to explain why each adverse ruling is not a meritorious ground for reversal. Reynolds was

provided a copy of counsel’s brief and notified of his right to file a list of points within thirty

days; he filed pro se points, and the State filed a responsive brief. Because counsel has not

filed a brief that complies with Rule 4-3(k), however, we must order rebriefing at this time.
                                    Cite as 2017 Ark. App. 397

       Rule 4-3(k), which is based on Anders, sets forth the framework for constitutionally

permissible no-merit briefs. In order to satisfy Rule 4-3(k) and the framework set forth in

Anders, counsel is required to file an abstract and addendum of the proceedings below,

including all objections and motions decided adversely to appellant, and a brief in which

counsel explains why there is nothing in the record that would support an appeal. Jackson v.

State, 2015 Ark. App. 400, at 1–2 (citing Kou Her v. State, 2015 Ark. 91, at 2). Rule 4-3(k)(1)

states in pertinent part:

                A request to withdraw on the ground that the appeal is wholly without merit
       shall be accompanied by a brief including an abstract and Addendum. The brief shall
       contain an argument section that consists of a list of all rulings adverse to the defendant made by
       the circuit court on all objections, motions and requests made by either party with an explanation
       as to why each adverse ruling is not a meritorious ground for reversal.

(Emphasis added.) A no-merit brief that fails to address an adverse ruling does not satisfy the

requirements of Rule 4-3(k)(1) and must be rebriefed. Jackson, 2015 Ark. App. 400, at 2

(citing Sartin v. State, 2010 Ark. 16, 362 S.W.3d 877 (per curiam)).

       In his brief, Reynolds’s counsel asserts that “the only rulings adverse to Appellant were

the court’s denial of his motion for directed verdict as to the charge of Domestic Battery 1st

Degree, and the Court’s denial of the use of Defendant’s proffered jury instruction, AMCI2d,

2610 . . . to include the definition of ‘under circumstances manifesting extreme indifference

to the value of human life.’” These rulings are appropriately addressed in counsel’s brief.

       Our review of the record, however, reveals at least eight other adverse evidentiary

rulings during trial. Counsel properly abstracted these objections and adverse rulings, but he

did not discuss them in his brief. In addition, counsel failed to abstract a pretrial bond-


                                                   2
                                 Cite as 2017 Ark. App. 397

reduction hearing during which the court sustained the State’s three relevancy objections.

Evidentiary rulings must be abstracted and discussed. See Collier v. State, 2013 Ark. App. 119

(ordering rebriefing where two adverse evidentiary rulings were abstracted but not discussed

by counsel in appellant’s brief). Additionally, Reynolds filed an unsuccessful posttrial motion

for an appeal bond; although the order denying this motion is in the addendum, counsel does

not address it on appeal. This ruling must likewise be discussed in a no-merit brief. See Reed

v. State, 2013 Ark. App. 14 (ordering rebriefing where counsel failed to discuss the circuit

court’s refusal to approve an appeal bond) (citing Boen v. State, 2009 Ark. App. 535, 336
S.W.3d 883).

       Counsel’s motion to withdraw must therefore be denied. Counsel is encouraged to

review Anders, supra, and Rule 4-3(k)(1) for the requirements of a no-merit brief. Counsel

has fifteen days from the date of this opinion to file a substituted brief that complies with the

rules. See Ark. Sup. Ct. R. 4-2(b)(3). After the filing of the substituted brief, our clerk will

forward counsel’s motion and brief to Reynolds so that, within thirty days, he again will have

the opportunity to raise pro se points in accordance with Rule 4-3(k). The State will likewise

be given the opportunity to file a responsive brief. Reynolds and the State may elect instead

to stand on the original pro se points and responsive brief in this case.

       Motion to withdraw denied; rebriefing ordered.

       VIRDEN and MURPHY, JJ., agree.

       Gregory L. Vardaman, for appellant.

       Leslie Rutledge, Att’y Gen., by: Karen Virginia Wallace, Ass’t Att’y Gen., for appellee.


                                               3